DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 –3, 5- 11, 13-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra (20030200925) in view of Park (2002/0007790).
	Vaartstra teaches an apparatus for manufacturing an oxide film, comprising:
- a lower chamber reaction space (see space including substrate 16 per Fig. 2), 
- a susceptor in the reaction space, see 18, 
- a chamber lid and gas distribution module, see 46 and the lid is the top portion of the chamber above that,
- an intermediate connection point external to the chamber lid, the connection point is the point above 54 that leads into the chamber
- a first source container module, see 40/42 connected to the first gas injection port, comprising a first source gas having a first vapor pressure, 
- a first carrier gas supply module connected to the first source container, see 44, 
- a second source container module connected to the first gas injection port via the intermediate connection point, see 43.
	The use of the first source container having a different vapor pressure than the second source container is an intended use of the apparatus but in any case the silica and source is understood to have a greater vapor pressure as it requires only a vaporizer and not a bubbler [0043].

	To further clarify, the first gas injection port receives the first gas the first carrier gas the second source gas and the force gas together as a mixed source gas via the intermediate connection point where the intermediate connection point is the connection point where the gas flows from 53, 55, and 56 all converge.  The first carrier gas supply and the force gas supply are separated from each other as depicted.
	The first source container module is configured as claimed, wherein it includes an input port connected to the first carrier gas supply module (44) (through valve 50) and an output port connected to the intermediate connection point, while the second source container module includes an output port connected to the force gas supply module and does not have an input port connected to the force gas supply module.
	Vaartstra teaches all elements of the claim except for a second gas injection port and a reactant gas supply module connected to the gas injection ports.
	Park teaches an apparatus for forming a thin film, the apparatus includes a showerhead with first and second gas injection ports, see figure 4, gas lines 121 and 122.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the first and second gas lines of Park in the apparatus of Vaartstra as it would allow for more flexibility in any process performed in the chamber. 
Regarding claim 2, Vaartstra teaches a purge gas supply module, see 44 that feeds into the alternate of the bubblers 40.
	Regarding claim 3, the claim limitations are broad because wherein the combined art teaches a first carrier gas as noted, it would be understood to control the flow rate, and wherein the vapor density is also controlled by the force/inert gas, the claim limitations are met.  Furthermore and alternatively the claim limitations are drawn to an intended use of the apparatus and wherein there is no distinct structure claimed the apparatus of the combined prior art is capable of meeting the intended use.
	Regarding claim 5, the use of any particular gases in the gas lines is an intended use of the apparatus and therefore the requirements are met.
	Regarding claim 6, the claim requirements are met as depicted in the structure of Vaartstra, see the pipes connecting the modules.
	Regarding claim 7, the teachings include a first branch pipe connected to the gas injection pipe and further a pipe between the gas injection pipe in the first source container module as depicted. The second source gas supply has a pipe between the noted source and the first branch pipe, see wherein the pipe from valve 55 feeds into a second source gas supply pipe. The force gas supply module there by feeds gas into that pipe through valve 56.
	Regarding claim 8, as per the instant claim, the first source container module is addressed above. The first carrier gas supply comprises a first carrier gas supply pipe connected to the input source, see where the pipe goes in through valve 50. It further comprises a source which is labeled 44. The system includes a first flow rate control member in the first carrier gas supply pipe that is valve 50. To the extent that it might be 
	The requirement for an organic substance is an intended use of the apparatus.
Regarding claim 9, as per above with the first source container module the second source container module hasn’t output port as claimed, the use to vaporize any particular material is intended use of the apparatus as described above. In regard to the flow rate control members, the teachings include the described valves which meet the requirement thereof, but as with claim 8, examiner takes official notice that mass flow meters or controllers are pervasive in the art and would have been obvious modifications to the apparatus for the purpose of flow control.
	Regarding claim 10, the teachings do not explicitly specify where the force gas supply pipe is relative to the second flow rate control member and gas injection pipe,  however as per MPEP 2144.04 IV. C., a rearrangement of parts is obvious without a showing of criticality. To form the system such as in the manner claimed would not derive any unexpected and critical benefit as set forth per the specification.
	Regarding claims 11 and 12, the use of any reactant gas is intended use wherein the claims do not specifically require the presence of the reactant gas.  In further regard to claim 11, Examiner takes official notice that plasma processes are well known in the art and it would have been further obvious to generate a plasma and/or to include the plasma structure in the apparatus.  
	Regarding claims 13, 15, 16, and 19, the use of any particular compounds in the system is an intended use of the apparatus and therefore the requirements are met.  If it 
Regarding claim 14, the teachings include a third source container, see alternate bubbler 40/42 per the figure. The second carrier gas supply is connected in the same way as described above with the first source container module.
Regarding claims 17 and 20, the use of the apparatus is an intended use of the system (as described above and not repeated here) and since the prior art is capable of the same use, the limitations are met.
Regarding claim 18, as per MPEP 2144.04 VI. B., the duplication of parts is prima facia obvious as per MPEP 2144.04 VI. B.  To add an additional (or more) source container module(s) would be obvious over the prior art and further duplication of parts – there is no demonstration of criticality in adding a fourth container.
Regarding claims 29 and 30, the first source gas and the carrier gas are mixed in the first source container see wherein it is a bubbler with the source gas being carried by the carrier gas. The second source gas and force gas are mixed in the pipe where they meet after valves 55 and 56 as depicted.  Claim 30 is an intended use of the apparatus but wherein the teachings show that the first mix source gas and second mixed source gas enter through the same inlet the use for a mixed gas supply are operable under the teachings of the prior art and therefore the limitations are met.



Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claim amendments have overcome the previously applied teachings, however the teachings of Vaartstra are herein applied, teaching all elements of the claims in combination with Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715